Title: To John Adams from Louisa Catherine Johnson Adams, 23 March 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					23 March—1 April 1820
				
				23 March—Our City is more and more deeply unwell of fears and gloom and every moment seems to teem with more troubles—A hundred different stories are in circulation concerning this dreadful affair and I am told that his Wife has not seen him since the night before the Duel took place as  instead of breakfasting at home he stopped at the Congress Hotel and there ate an unusually hearty meal which the Surgeons say was very much against his Recovery—Mr: A– was annimated to have some law passed with a view to check this fatal practice, but the people of our Country still seem to possess a little of their aboriginal barbarism and I fear he will have few supporters more especially as more Chief Magistrates seem to approve the spirit—In the Army there  is a regulation, which it is said, has been of actual service as few chuse to risk the forfeiture of place—Surely the same Rule might be prudently  adopted in the Navy—At least, it would be worth the trial—It was Reported currenttly all day that two more were gone to fight yesterday in consequence of some strong expressions used on the field when Decatur fell and we are still in a state of anxiety more especially as Bainbridge is said to be one of the parties concerned—Had attended the funeral of Mr: Calhouns child at four oclock and I spent the evening at home, Mr: & Mrs: Smith came in and spent two hours with us—24 There was a great funeral ceremony at the Catholick Church to pray for the Soul of the Duke de Berry—The ceremony is grand & imposing and there is something very solemn in the musical part of the performance—The Church was crowded and the heat was massive. We had a very good sermon in which the preacher seemed to confine himself very much to show the necessity of Religion for without it we should hear of nothing but assassinations and crimes of every sort and the world must soon cease to exist as man infuriated by passion and unrestrained by Religion must  soon come to destruction—He said but little concerning the character of the Duke, and on the whole succeeded very well in the difficult task which he had to perform—Our gaity is indeed turned to mourning and it is impossible to imagine a greater contrast in so short a time—It is said that Baron’s wound had taken an unfavourable turn and they apprehend a lockjaw—In the afternoon went to Decaturs funeral which was attended by the Heads of Department, the Senate & House of Representatives the Officers of the Navy and Army and a number of the most respectable Citizens of the District—This parade did not appear to me suitable to the occasion and I thought the Government was sanctioning a practice which should if possible be discountenanced—They could do a little more for an officer when falling in the Service of his Country—Surely this man threw his life away & his example ought to be held up as a warning to others that they may avoid his fate I was so fatigued I retired to bed at eight oclock a few minutes after which they came and announced Mr: Sergeant who was come to pass the evening—He staid with Mr: A– until ten oclock.25 Went fishing with Charles and returned to dine after which went into George Town to pay a visit on business called to inquire concerning Mrs: Decatur who still continues in a bad way—Received very unpleasant news from my Sister Harriet She was in the greatest distress her Husband having been arrested  for debts—26 Charles was suddenly siezed with a violent fever immediately after returning from Church which greatly alarmed both Mr: A– & myself We sent immediately for a Physician who told us that his illness was one of great suffering  but he did not think dangerous—As however the symtoms were highly inflamatory I could not command my apprehension and his father was quite digested—27 Passed the night with Charles his fever ran very high and he was  quite delirious—. The Physician came to see him, and gave him large quantities of Antimonial Wine which did not however produce the desired effect—Evening fever very high heard of the loss of Quaker another melancholy event by which our Navy has suffered greatly—28 Passed the night with Charles—fever still very high and rambled very much—When the Physician came he ordered Leaches but there were none to be procured—He continued very ill all day—In the evening I was obliged to receive my company which fortunately consisted of four Gentlemen only—I soon left them it being impossible for me to support the anxiety I was under about my boy while absent from him—When I entered his Room I found him asleep but with a very high fever & extremely restless—29 Was much exhausted when the morning arrived having watched two nights and tho’ I slept in the course of the last my sleep was so continually broken that it had done me more harm than good Charles still continued very ill and the Doctor bled him as soon as he arrived which appeared to relieve him. In the afternoon he paid a second visit as he had already done yesterday and for the first time found the symtoms more favourable still adhering however to the medicine and desiring him to be kept perfectly quiet.—Mr: Smith offered very kindly to sit up with him which I accepted—30 Company at dinner 20 people did not dine at table Got up much refreshed by my nights sleep and found Charles much better having passed a tolerable night—His spirits begin to mend also and as is usual  his patience which has been hitherto very great is much diminished since he begins to be convalescent—Mr & Mrs. Smith passed the evening here—There are strange stories about concerning Mr. C Pinkney of S. C. who has made himself very ridiculous by some disgraceful conduct for which he is ashamed to show himself in Congress.  John Randolph gives rise to all the jests and jibes which take place in Washington and his reputation seems to hang entirely now upon the anticks he daily performs for the amusement of the publick He is going to Europe—He recently dined at the Presidents where he had a silver Fork—Since which he has declared that he never will give his vote for any man as President of the United States who uses his Fork with his right hand or uses a Silver Fork with four prongs—This will serve us a specimen of the poor fellows state of mind—Mr. Kerrs son was struck with a brick bat by a boy which has perforated his scull he is however out of danger—April 1 I am so entirely confined by attendance on Charles that I have little or no news. Mrs. Decatur is going to Anapolis. He has left her a handsome property—
				
					
				
				
			